       Case 1:16-cv-00720-CL      Document 659   Filed 01/30/19   Page 1 of 14




James E. Magleby (USB 7247)
 (pro hac vice)
 magleby@mcgiplaw.com
Eric K. Schnibbe (USB 8463)
 (pro hac vice)
 schnibbe@mcgiplaw.com
Adam Alba (USB 13128)
 (pro hac vice)
 alba@mcgiplaw.com
MAGLEBY CATAXINOS & GREENWOOD, PC
170 South Main Street, Suite 1100
Salt Lake City, Utah 84101
Telephone: (801) 359 9000
Facsimile: (801) 359 9011

David B. Paradis (853016)
 dparadis@brophylegal.com
BROPHY SCHMOR, LLP
201 West Main Street, 5th Floor
P.O. Box 128
Medford, Oregon 97501
Telephone: 541 772 7123
Facsimile: 541 772 7249

Attorneys for Defendants Hoyal & Associates,
Jeffery Hoyal and Lori Hoyal

                     IN THE UNITED STATES DISTRICT COURT
                    DISTRICT OF OREGON, MEDFORD DIVISION

FEDERAL TRADE COMMISSION                   Case No.: 1:16-cv-00720-CL

       Plaintiff,

v.                                         HOYAL DEFENDANTS’ MOTION TO
                                           STAY CASE PENDING RESOLUTION
                                           OF APPEAL IN FTC V. AMG
ADEPT MANAGEMENT, INC., et al.

       Defendants.




HOYAL DEFENDANTS’ MOTION TO STAY CASE
PENDING RESOLUTION OF APPEAL IN FTC V. AMG -- 1
       Case 1:16-cv-00720-CL       Document 659      Filed 01/30/19    Page 2 of 14




                                         MOTION

       Defendants Hoyal & Associates, Jeffery Hoyal, Lori Hoyal (collectively the “Hoyal

Defendants”) hereby move the Court for an order staying this case and extending

existing deadlines until final resolution of the appeal before the Ninth Circuit in FTC v.

AMG Capital Management, LLC, et al., Ninth Circuit Case No. 16-17197 (“FTC v.

AMG”), a case which could have significant precedential impact on this case. The

Hoyal Defendants propose submitting semiannual status reports to the Court and

parties by which the Court may periodically evaluate whether the stay should be ended

in the event final resolution of the Ninth Circuit appeal in FTC v. AMG is unreasonably

delayed. Pursuant to LR 7-1(a), counsel for the Hoyal Defendants certifies a good faith

effort via email and telephone, seeking to resolve this dispute with counsel for the

Plaintiff Federal Trade Commission (“FTC”)1 that was not successful and the FTC

opposes this Motion. The other parties do not oppose this Motion.2

                             MEMORANDUM IN SUPPORT

       The Court should stay this case, subject to a six-month status report and review,

pending resolution of the appeal in FTC v. AMG because the Ninth Circuit’s en banc

resolution will substantially impact and likely narrow the scope of issues in the instant

proceeding. Moreover, there is no harm to the FTC in the instant case, considering that

the FTC is an actual party in FTC v. AMG and can fully argue its positions to the Ninth



1
 Unless otherwise noted, abbreviated terms are as defined in the Hoyal Defendants’
Trial Brief, filed October 10, 2018 (Doc. 490).
2
 Specifically, the Simpson Defendants and pro se Defendants have stated they do not
oppose the requested stay, except that a response was not received from Ms. Babb,
Ms. Lovrien, or Mr. Strickler.

HOYAL DEFENDANTS’ MOTION TO STAY CASE
PENDING RESOLUTION OF APPEAL IN FTC V. AMG -- 2
           Case 1:16-cv-00720-CL    Document 659      Filed 01/30/19    Page 3 of 14




Circuit. Likewise, the FTC’s own conduct here, in not seeking any preliminary injunction

underscores there is no chance of harm to consumers during the pendency of a stay.

There is no dispute that the OSB which is the subject of this case has ceased

operations and that none of the defendants (except the Simpson Defendants) are

continuing to engage in any conduct that formed the basis of this action. Further, in the

event the FTC believes harm could result from the Simpson Defendants’ conduct, the

Hoyal Defendants have no objection to the requested stay being without prejudice to the

FTC seeking a preliminary injunction as to the Simpson Defendants if it determines the

same to be needed.

                                   BACKGROUND FACTS

       A.       THE CLAIMS IN THIS CASE.

       As the Court is aware,3 the FTC brought this action alleging a claimed violation of

Section 5(a) of the FTC Act, 15 U.S.C. § 45(a), and the FTC seeks “equitable” relief for

the alleged violation pursuant to Section 13(b) of the FTC Act, 15 U.S.C. § 53(b). In

pertinent part, after belatedly changing its method of calculating restitution, the FTC still

seeks to hold all the defendants, including the pro se Worker Defendants, the Hoyal

Defendants, and the Simpson Defendants individually liable for approximately $11.5

million.

       The defendants argue that, as a matter of law, following the recent unanimous

U.S. Supreme Court decision in Kokesh v. SEC, ___ U.S. ___, 137 S. Ct. 1635 (2017),


3
  In light of the procedural status of the case, having completed a trial spanning five
weeks, the Hoyal Defendants presume the Court’s familiarity with the key issues and
facts in the instant proceeding and, therefore, do not repeat all of them in this
“Background Facts.” Additional pertinent facts are included in the “Argument” section of
this memorandum, below.

HOYAL DEFENDANTS’ MOTION TO STAY CASE
PENDING RESOLUTION OF APPEAL IN FTC V. AMG -- 3
         Case 1:16-cv-00720-CL       Document 659       Filed 01/30/19    Page 4 of 14




monetary relief is not permitted as an equitable remedy under Section 13(b) of the FTC

Act, 15 U.S.C. § 53(b), and that circuit authority to the contrary has been implicitly

overruled. [See Hoyal Defendants’ Trial Brief at 47-51 (Doc. 490 at 47-51)]. Although

the Kokesh court did not squarely address the issue, its reasoning—that such crushing

monetary awards are penalties—places them squarely outside the bounds of equity.

This is an issue of law that wholly disposes of the FTC’s requested monetary relief –

both as to the corporate entity and individual defendants.

         Indeed, during trial the FTC recognized defendants were arguing that monetary

relief was not available to under Section 13(b) was at issue, stating during closing

argument: “There’s also been some argument, and I suspect we’ll hear more, that

there’s no authority to order restitution in this case at all or that that period should be

limited because of the Kokesh case -- the SEC case that there’s been briefing on.” [Tr.

3700].

         If, and only if, the Court rules that monetary relief is available under Section

13(b), will it be necessary for the Court to reach other issues in the case. For example,

if no monetary relief is available for the FTC, then the Court will not need to engage in

the extensive fact-intensive inquiry of whether each of the individual Worker Defendants

are personally liable for any monetary award based upon whether each of them “(1)

participated directly in, or had the authority to control, the unlawful acts or practices at

issue; and (2) had actual knowledge of the misrepresentations involved, was recklessly

indifferent to the truth or falsity of the misrepresentations, or was aware of a high

probability of fraud and intentionally avoided learning the truth.” F.T.C. v. Commerce

Planet, Inc., 815 F.3d 593, 600 (9th Cir. 2016). For example, the Court will not need


HOYAL DEFENDANTS’ MOTION TO STAY CASE
PENDING RESOLUTION OF APPEAL IN FTC V. AMG -- 4
       Case 1:16-cv-00720-CL      Document 659      Filed 01/30/19    Page 5 of 14




analyze the specific evidence of Ms. Babb’s involvement with the OSB. The Court will

not need to address whether Ms. Parducci’s bookkeeping work at the direction of

Simpson imparted sufficient knowledge that the Mailers were deceptive. And, the Court

will not need to address whether Lori could be liable despite being uninvolved with the

OSB and Mailers at any time relevant to the FTC’s complaint.

      Additionally, the Court will not need to address various issues related to the

method of calculating monetary relief, such as whether the FTC has met its burden to

provide a reasonable approximation of the amount the defendants have unjustly

received as a result of violating the FTC Act, whether restitution payments made by the

OSB in connection with the 2015 AVC proceedings are a proper offset from a monetary

award in favor of the FTC in this case, and whether the remit prices paid by the OSB to

publishers are proper reduction from total revenues.

      B.     THE STATUS OF FTC V. AMG CAPITAL MANAGEMENT, LLC

      On December 3, 2018, a three-judge panel of the Ninth Circuit released its

opinion in FTC v. AMG, 910 F.3d 417 (9th Cir. 2018). For the Court’s convenience, a

copy of that opinion is attached as Exhibit 1. In that case, the FTC brought claims

against a payday lender and sought billions of dollars in restitution. Id. at 421-22. The

district court awarded the FTC $1.27 billion in restitution, and the defendant appealed,

arguing, among other things, that the FTC improperly used Section 13(b) of the FTC Act

“to pursue penal monetary relief under the guise of equitable authority.” Id. at 426.

      The Ninth Circuit panel consisted of Judges Diarmuid F. O’Scannlain and Carlos

T. Bea, who have been appointed to the Ninth Circuit Court of Appeals, as well as

Judge Richard G. Stearns, who sat by designation and is district court judge for the

District of Massachusetts. Id. at 420 & n.*. The lead opinion, joined by all three panel
HOYAL DEFENDANTS’ MOTION TO STAY CASE
PENDING RESOLUTION OF APPEAL IN FTC V. AMG -- 5
       Case 1:16-cv-00720-CL        Document 659      Filed 01/30/19    Page 6 of 14




members, affirmed the lower court, holding the restitution award was supported under

existing Ninth Circuit authority of FTC v. Commerce Planet, Inc., 815 F.3d 593, 598 (9th

Cir. 2016), that “[a] three-judge panel may not overturn prior circuit authority unless it is

‘clearly irreconcilable with the reasoning or theory of intervening higher authority,’” and

that, “because Kokesh and Commerce Planet are not clearly irreconcilable, we remain

bound by our prior interpretation of § 13(b).” FTC v. AMG, 910 F.3d at 426-427.

       However, in a highly unusual move, the two judges on the panel who are

members of the Ninth Circuit filed a specially concurring opinion, authored by Judge

O’Scannlain and joined in by Judge Bea. In that special concurrence, the two judges

called for the Ninth Circuit to convene en banc to revisit its 2016 decision setting the

precedent that compelled the ruling, the case of FTC v. Commerce Planet, Inc., 815

F.3d 593 (9th Cir. 2016). The two judges referred to Commerce Planet as an

“unfortunate interpretation” of the FTC Act, and argued that the interpretation is “no

longer tenable” considering Kokesh and the plain language of the FTC Act. Id. at 429.

The two judges noted:

       Because the text and structure of the statute unambiguously foreclose such
       monetary relief, our invention of this power wrests from Congress its
       authority to create rights and remedies. And the Supreme Court’s recent
       decision in Kokesh . . . undermines a premise in our reasoning: that
       restitution under § 13(b) is an ‘equitable’ remedy at all. Because our
       interpretation wrongly authorizes a power that the statute does not permit,
       we should rehear this case en banc to relinquish what Congress withheld.

Id. (emphasis added).

       Regarding the statute’s text, Judge O’Scannlain noted that Section 13(b) only

allows a court to issue a “permanent injunction,” rather than an order to pay money for

reparation, which “is essentially a damages remedy.” Id. at 430 (emphasis in original).


HOYAL DEFENDANTS’ MOTION TO STAY CASE
PENDING RESOLUTION OF APPEAL IN FTC V. AMG -- 6
       Case 1:16-cv-00720-CL       Document 659      Filed 01/30/19    Page 7 of 14




Judge O’Scannlain further observed that the term “’injunction’ cannot reasonably be

interpreted to authorize other forms of equitable relief, because Congress would have

said so if it did.” Id. For example, the Employee Retirement Income Security Act

(ERISA) authorizes litigants to seek both “to enjoin any act or practice” and “other

appropriate equitable relief.” 29 U.S.C. § 1132(a)(3).

       Analyzing the Supreme Court’s recent decision in Kokesh, Judge O’Scannlain

explained that restitution ordered under Section 13(b) should be classified as a “civil

penalty,” not a form of equitable relief. Id. at 433. Because it is not a form of equitable

relief, the court “should not be able to impose such penalty” under Section 13(b). Id at

434.

       Finally, Judge O’Scannlain explained that even though other courts have agreed

with the Ninth Circuit’s interpretation of Section 13(b) in Commerce Planet, that does

not mean “that they are correct on the law, especially in light of Kokseh.” Id. at 436.

Indeed, none of the cases accepting Commerce Planet undertakes the historical

analysis required to distinguish equitable relief from a judgment imposing liability, and

all of the cases are postdated by Kokesh. Id. at 436

       On January 7, 2019, the defendants in FTC v. AMG filed an Unopposed Motion

for Extension of Time to File Petition for Rehearing En Banc, requesting a 45-day

extension to file their petition for rehearing en banc through March 4, 2019. As noted in

that motion, Judge O’Scannlain’s opinion, joined by Judge Bea, described Commerce

Planet as “unfortunate.” Further, the motion explained that the Defendants in the FTC

v. AMG case have discussed the issues with several practitioners and amici across the

country who are watching the case closely, and that the defendants will file the petition


HOYAL DEFENDANTS’ MOTION TO STAY CASE
PENDING RESOLUTION OF APPEAL IN FTC V. AMG -- 7
       Case 1:16-cv-00720-CL        Document 659       Filed 01/30/19     Page 8 of 14




for rehearing within the time requested. The Ninth Circuit granted that request on

January 8, 2019. The motion is attached as Exhibit 2 and order is attached as Exhibit 3.

                                        ARGUMENT

I.     A STAY OF THIS CASE IS WELL WITHIN THE COURT’S INHERENT POWER
       TO CONTROL ITS DOCKET

       The Court’s inherent power to manage its docket unquestionably includes the

discretion to stay this case pending resolution of the appeal in FTC v. AMG. Ride &

Show Eng’g, Inc. v. Walt Disney Parks & Resorts, L.L.C., No. CV 03-6895 GAF (SHX),

2006 WL 8435021, at *2 (C.D. Cal. Jan. 26, 2006) (“The decision whether to stay a

proceeding falls within the discretion of the Court as part of a district court’s inherent

power to control its docket and calendar.”) (citing Landis v. N. Am. Co., 299 U.S. 248,

254 (1936); Mediterranean Enters., Inc. v. Ssangyong Corp., 708 F.2d 1458, 1465 (9th

Cir. 1983)) (granting motion to stay pending resolution of other litigation); accord Cohen

v. Carreon, 94 F. Supp. 2d 1112, 1115 (D. Or. 2000) (granting stay pending resolution

of other litigation). The Ninth Circuit has explained:

       A trial court may, with propriety, find it is efficient for its own docket and the
       fairest course for the parties to enter a stay of an action before it, pending
       resolution of independent proceedings which bear upon the case. This rule
       applies whether the separate proceedings are judicial, administrative, or
       arbitral in character, and does not require that the issues in such
       proceedings are necessarily controlling of the action before the court. In
       such cases the court may order a stay of the action pursuant to its power to
       control its docket and calendar and to provide for a just determination of the
       cases pending before it.

Leyva v. Certified Grocers of California, Ltd., 593 F.2d 857, 864-65 (9th Cir. 1979)

(internal citations omitted) (emphasis added); accord Cohen v. Carreon, 94 F. Supp. 2d

1112, 1115 (D. Or. 2000). Further,

       the issues need not be exactly identical in order for this court to grant a stay.
       The test is whether simplifying or complicating of issues, proof, or questions
HOYAL DEFENDANTS’ MOTION TO STAY CASE
PENDING RESOLUTION OF APPEAL IN FTC V. AMG -- 8
       Case 1:16-cv-00720-CL        Document 659      Filed 01/30/19    Page 9 of 14




       of law can be expected to result from a stay such that “the orderly course of
       justice” is furthered. Thus, the issues need not be identical but need only
       be simplified by granting a stay and awaiting a final ruling . . . .

Cohen, 94 F. Supp. 2d at 1117 (emphasis in original).

       District courts within the Ninth Circuit weigh competing interests in determining

whether to issue a stay:

       Among these competing interests are the possible damage which may
       result from the granting of a stay, the hardship or inequity which a party
       may suffer in being required to go forward, and the orderly course of
       justice measured in terms of the simplifying or complicating of issues,
       proof, and questions of law which could be expected from a stay.

Id., 94 F. Supp. 2d at 1115 (quoting CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th

Cir.1962) (citing Landis, 299 U.S. at 254-55)).

II.    A STAY WILL SIMPLIFY ISSUSES OF LAW AND PROMOTE ECONOMY FOR
       THE COURT AND PARTIES

       The Court should stay this case pending final resolution of the appeal in FTC v.

AMG because doing so will drastically simplify the issues in this case. As noted above,

if the Ninth Circuit hears the FTC v. AMG case en banc and agrees that monetary relief

is unavailable under Section 13(b), it will not be necessary for this Court to reach other

fact-intensive issues in the case. The Court will not need to engage in the extensive

fact-intensive inquiry of whether each of the individual Worker Defendants are

personally liable for any monetary award or how to calculate the monetary relief.

       Not only with the Court’s resources be spared if the Court grants a stay, but the

burden upon the parties’ time and money could be significantly reduced. For example,

the parties may not be required to spend time – and in some cases, money on their

lawyers – to engage in the fact-intensive analysis of personal liability called for in post-

trial submissions. Indeed, the burden on preparing proposed findings of facts and

HOYAL DEFENDANTS’ MOTION TO STAY CASE
PENDING RESOLUTION OF APPEAL IN FTC V. AMG -- 9
       Case 1:16-cv-00720-CL       Document 659       Filed 01/30/19    Page 10 of 14




conclusions of law by the pro se defendants in this case is especially great considering

they have never done anything like that before, as noted by the Court at the conclusion

of the trial. [See 12-5-18 Trial Tr. at 3875:9-13].

       On the other hand, if the case were to proceed, the parties will spend months

litigating post-trial issues, months that may be completely wasted if the Ninth Circuit

agrees that monetary relief is unavailable under Section 13(b). Thus, simplification of

the case and judicial economy strongly favor a stay pending the resolution of the FTC v.

AMG case.

III.   THERE WILL BE NO HARM TO THE FTC OR THE OTHER PARTIES FROM
       THE STAY

       The lack of any harm to the parties also favors a stay. The Ride & Show case is

instructive on the issue of harm. In that case, the plaintiff sought to stay a case

involving its patent where another case in a different jurisdiction involving the same

patent was more advanced. See Ride & Show, 2006 WL 8435021, at *1. The court

granted the request for the stay, noting that the harms were mitigated by the fact that

the resolution in the more-advanced case “could moot the dispute in the other.” Id. at *4.

The court also noted that “[i]f both cases proceed concurrently . . . it will be more likely

that inconsistent holdings will result.” Id. The court also observed that the defendant’s

defenses “could conveniently be litigated after the [more advanced] case concludes,

and such litigation will be unnecessary” depending on the outcome of the more

advanced case. Id.

       This case is similar. Here, The FTC will not be harmed by waiting for a decision

from the FTC v. AMG case because that case will significantly limit – and potentially

resolve – the outstanding issues in this case. For example, if the resolution of the FTC

HOYAL DEFENDANTS’ MOTION TO STAY CASE
PENDING RESOLUTION OF APPEAL IN FTC V. AMG -- 10
         Case 1:16-cv-00720-CL      Document 659      Filed 01/30/19     Page 11 of 14




v. AMG case is unfavorable for the FTC, then the FTC will be saved considerable time

by not litigating the post-trial issues under a standard that may be overturned. And

there is also a possibility that the resolution of the FTC v. AMG case will be favorable for

the FTC. In that case, the only harm to the FTC would be from a delay in post-trial

litigation, but with a certainty that the legal issues have been firmly resolved by the Ninth

Circuit. In other words, it’s a win-win for the FTC no matter which way the Ninth Circuit

rules after the en banc hearing. Further, the FTC itself is a party in the FTC v. AMG

case, and it naturally has an interest in the resolution of that case to inform its litigation

strategies and tactics in other cases it is prosecuting, including this case.

         Moreover, the new deadline in this case for the findings of fact and conclusions

of law requested by the FTC – March 14, 2019 – is after the March 4, 2019 deadline for

the petition for rehearing in the FTC v. AMG case. Having the petition for rehearing filed

before the March 14, 2019 deadline in this case reduces the likelihood of a lengthy

delay.

         Additionally, because the FTC is a party in the FTC v. AMG case, the harm from

a stay in this case, if there is any harm, is substantially mitigated. This is because the

FTC will be able to advance its position in that case while this case is stayed. In other

words, the FTC does not miss any opportunity to protect its interests and advance its

position. Further, the FTC’s own recent motion to stay this case shows that obtaining a

resolution of its claim here is not time sensitive. Just as the FTC was not harmed by the

delay cause by its own motion to stay the case, it will similarly not be harmed if this

Court waits the short time necessary for the Ninth Circuit to provide a binding decision

on what remedies are actually available to the FTC in this case. Indeed, the FTC’s own


HOYAL DEFENDANTS’ MOTION TO STAY CASE
PENDING RESOLUTION OF APPEAL IN FTC V. AMG -- 11
       Case 1:16-cv-00720-CL       Document 659      Filed 01/30/19    Page 12 of 14




conduct here, in not seeking any preliminary injunction underscores there is no chance

of harm to consumers during the pendency of a stay. There is no dispute that the OSB

which is the subject of this case has ceased operations and that none of the defendants

(except the Simpson Defendants) are continuing to engage in any conduct that formed

the basis of this action.4

       Also, no other party in this case will be harmed by a stay. As noted above, every

party to this case will be saved significant time and money if a stay is entered to wait for

the resolution of the FTC v. AMG case, especially the pro se defendants who have little

familiarity with how to draft and prepare findings of fact and conclusions of law. There is

literally no downside for any defendant in this case if the Court were to grant a stay.

       Finally, to the extent that some issues will need to be litigated after the stay,

including Defendants’ affirmative defenses, those defenses “could conveniently be

litigated after” the FTC v. AMG case, and such litigation may be unnecessary depending

on the outcome of the FTC v. AMG case.5

                                      CONCLUSION

       For the foregoing reasons, the Hoyal Defendants respectfully request that the

Court stay this case and extend existing deadlines until final resolution of the appeal

before the Ninth Circuit in FTC v. AMG.



4
  As noted above, in the event the FTC believes harm could result during the requested
stay from the Simpson Defendants’ conduct, the Hoyal Defendants have no objection to
the stay being without prejudice to the FTC seeking a preliminary injunction as to the
Simpson Defendants if it determines the same to be needed.
5
 As a practical consideration, removal of a potential crushing $11.5 million monetary
award as a possible remedy in this case may substantially impact the likelihood of
settlement, in which instance little to no further court action would be necessary.

HOYAL DEFENDANTS’ MOTION TO STAY CASE
PENDING RESOLUTION OF APPEAL IN FTC V. AMG -- 12
     Case 1:16-cv-00720-CL    Document 659    Filed 01/30/19   Page 13 of 14




     DATED this 30th day of January 2019.

                                     MAGLEBY CATAXINOS & GREENWOOD




                                     James E Magleby
                                     Eric K Schnibbe
                                     Adam Alba


                                     BROPHY SCHMOR LLP
                                     David B. Paradis

                                     Attorneys for Hoyal & Associates, Jeffery
                                     Hoyal, and Lori Hoyal Defendants




HOYAL DEFENDANTS’ MOTION TO STAY CASE
PENDING RESOLUTION OF APPEAL IN FTC V. AMG -- 13
       Case 1:16-cv-00720-CL         Document 659     Filed 01/30/19     Page 14 of 14




                                   CERTIFICATE OF SERVICE

       I hereby certify that I am employed by the law firm of MAGLEBY CATAXINOS &

GREENWOOD, 170 South Main Street, Suite 1100, Salt Lake City, Utah 84101, and that pursuant

to Rule 5(b), Federal Rules of Civil Procedure, a true and correct copy of the foregoing HOYAL

DEFENDANTS’ MOTION TO STAY CASE PENDING RESOLUTION OF APPEAL IN FTC V.

AMG was delivered to the following this 30th day of January 2019, by submission to CM/ECF

System or e-mail:

 Krista K. Bush                                 Tyler Jay King (pro hac vice)
  kbush@ftc.gov                                  tyler@lawgroupfs.com
 Laura M. Solis                                 FRANKLIN SQUARE LAW GROUP, PC
  lsolis@ftc.gov                                700 12 St., NW, Ste. 700
 Richard McKewen                                Washington, DC 20005
  rmckewen@ftc.gov
 Connor Shively                                 Kevin Bons
  cshively@ftc.gov                               kbons@beckley-law.com
 Sophia H. Calderon                             BECKLEY & BONS, P.C.
  scalderon@ftc.gov                             66 Club Road, Suite 360
 W. Stuart Hirschfeld                           Eugene, Oregon 97440
  shirschfeld@ftc.gov
 Federal Trade Commission                       Attorneys for Defendants
 915 Second Avenue, Suite 2896                  Reality Kats, LLC and Dennis Simpson
 Seattle, WA 98174
                                                Shannon Bacon
 Attorneys for Plaintiff                         sbrenee@gmail.com
 Federal Trade Commission
                                                Colleen Kaylor
 Linda Babb                                      cmarie0322@yahoo.com
  Gmamma910@gmail.com
 440 Chateau Dr.                                Laura Lovrien
 Eagle Point, OR 97524                          ljlovrien@embarqmail.com
                                                7610 Torrey Pines Ter.
 Noel Parducci                                  Eagle Point, OR 97524
  lovemyfourlittleones@gmail.com
 103 Monterey Drive                             Lydia Pugsley
 Medford, OR 97504                               lydia@abdinc.biz
                                                3339 E. Tanglewood Dr.
 William Strickler                              Phoenix, AZ 85048
  bilofo541@gmail.com
 2989 Thompson Creek Rd
 Jacksonville, OR 97530



                                            _                ___________________




HOYAL DEFENDANTS’ MOTION TO STAY CASE
PENDING RESOLUTION OF APPEAL IN FTC V. AMG -- 14
